DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “approximately parallel” in claim 3 is a relative term which renders the claim indefinite. The term “approximately parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the spatial arrangement of “a majority of the at least two light projectors and the at least four cameras” in relation with “a longitudinal axis of the probe” is indefinite.

The term “substantially parallel” in claim 4 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the spatial arrangement of “a remainder of the at least four cameras other than the distal-most camera and the proximal-most camera have optical axes” in relation with “a longitudinal axis of the probe” is indefinite.

Claims 8-9 recite the limitation "the one or more structured light projectors" in line 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recite the limitation “to generate a distribution of discrete unconnected spots of light at all planes located between 1 mm and 30 mm from the pattern generating optical element”. The Applicant did not provide any mean to quantify the number of planes a distribution of discrete unconnected spots of light are to be generated. The Applicant did not elaborate on the nature of those planes. If the Applicant is referring to a “plane” as the mathematical definition of a plane, the number of planes that can mathematically be spanned between a 1mm- 30mm segment is infinite. This interpretation is physically impossible as it is well-known that light is composed of discrete packets (photon); therefore, an infinity of light packets (i.e. infinite of energy) would be required to “to generate a distribution of discrete unconnected spots of light at all planes located between 1 mm and 30 mm from the pattern generating optical element”. No other reasonable interpretation can be ascertained from the current claim construction. Correction/clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mark S. Quadling et al. [US 20080101688 A1- already of record, hereafter Mark; and incorporated by reference Mark S. Quadling et al. (US 7184150 B2- already of record) hereafter Mark’ and Richard Hartley et al. (Multiple View Geometry in Computer Vision)] in view of Alexander Hack et al. [US 20140302452 A1].
Regarding claim 1, Mark teaches:
1. (Original) An apparatus for intraoral scanning (i.e. A structured light pattern digitizing method is combined with photogrammetry to determine a 3D model of an object. The structured light digitizing operation generates a 3D model of the object being scanned, and this model is then used to compute a higher accuracy model using photogrammetry- Abstract), the apparatus comprising: 
an elongate handheld wand comprising a probe at a distal end of the elongate handheld wand (see fig. 5); 
one or more light projectors (i.e. a projection portion L- ¶0017), each light projector comprising: at least one light source configured to generate light when activated (i.e. the digitizer projects a series of patterns using the method described, for example, in U.S. Pat. No. 7,142,312 or U.S. Pat. No. 7,184,150- ¶0019... laser source 206- ¶0036, fig. 6... The light source may have a laser LED and collimating optics producing a collimated beam of light that is projected to the two-axis scanner- Mark’, Col 2, line 16-18-); and 
a pattern generating optical element, wherein the pattern generating optical element is configured to generate a pattern of light when the light is transmitted through the pattern generating optical element(i.e. the light from the laser source 206 is reflected off the high speed (x) mirror 203, and in turn reflected off the low speed (y) mirror 204, and focused through a lens assembly 205 onto a prism connected to a grin relay lens 201 and projected onto the object being scanned. Over a time interval ( 1/60 second, for example, or within one frame interval of a camera), the light forms a pattern on the object being scanned- ¶); and 
two or more cameras (i.e. An alternative method may be used when a two-camera system is employed- ¶0033), each of the two or more cameras comprising a camera sensor (i.e. a first imaging sensor 207... second imaging sensor 210- ¶0036) and one or more lenses (i.e. a first optical relay lens system 200 for imaging... a second optical relay lens system 202 for imaging... Components 200, 207, and 208 correspond generally to reference numeral I in FIG. 2; components 202, 209 and 210 correspond generally to reference numeral J- ¶0036, fig. 6), wherein each of the two or more cameras is configured to capture a plurality of images (i.e. Two images are obtained from two different positions, simultaneously- ¶0033) that depict at least a portion of the projected pattern of light on an intraoral surface (i.e. Over a time interval ( 1/60 second, for example, or within one frame interval of a camera), the light forms a pattern on the object being scanned. The reflection of the pattern on the object is received through a right grin relay lens 200 and a left grin relay lens 202. The reflected light through the left relay lens 202 is focused through lens assembly 209 onto a first imaging sensor 210. The reflected light through the right relay lens 200 is deflected by a prism on the end of the relay lens and focused through a lens assembly 208 onto a second imaging sensor 207. The result is a left image from the sensor 210 and a right image from the sensor 207 of the projected pattern. These simultaneous left and right images, combined with knowledge of the projected pattern, are fed into the algorithms to compute the 3D data as described- ¶0036, fig. 6).
However, Mark does not teach explicitly:
wherein each camera is configured to focus at an object focal plane that is located between about 1 mm and about 30 mm from a lens of the one or more lenses that is farthest from the camera sensor.	
In the same field of endeavor, Hack teaches:
wherein each camera is configured to focus at an object focal plane (i.e. plane of an object 53- ¶0058) that is located between about 1 mm and about 30 mm from a lens (i.e. lens array 36- ¶0058) of the one or more lenses that is farthest from the camera (i.e. A capture surface 52 of the image sensor 32 is split accordingly into a plurality of image sensor regions 54- ¶0057) sensor (i.e. The image distance b between the capture surface 52 and the lens array 36 and the focal length f of the lenses 36 are selected here such that a plane of an object 53 which is located at a normal operating distance for dental cameras (12 mm here by way of example) is sharply imaged onto the capture surface 50- ¶0058, fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark with the teachings of Hack to render representations which are sufficiently sharp (Hack- ¶0036).

Regarding claim 2, Mark and Hack teach all the limitations of claim 1 and Mark further teaches:
wherein the one or more light projectors are disposed within the probe, and wherein the two or more cameras are disposed within the probe (i.e. see figs. 5-6).

Regarding claim 7, Mark and Hack teach all the limitations of claim 1 and Mark further teaches:
the apparatus further comprising one or more processors (i.e. computer- Fig. 5, ¶0034) configured to:
access calibration data that associates camera rays corresponding to pixels on the camera sensor of each of the two or more cameras to projector rays of the plurality of projector rays(i.e. i.e. light forms a pattern on the object being scanned, and simultaneous left and right images, combined with knowledge of the projected pattern, (i.e. calibration data) are fed into the algorithms to compute the 3D data as described- ¶0036); 
determine intersections of projector rays and camera rays corresponding to the portion of the projected pattern of light using the calibration data, wherein intersections of the camera rays and the projector rays are associated with three-dimensional points in space (i.e. bundle of rays from the origin of the camera to the pixel coordinate, with a ray for each corresponding pixel. A ray may be determined as a vector from the origin of the camera system through the pixel in question, and it may be determined from the camera model. Each bundle of rays is then converted into a 3D coordinate by intersecting the rays- ¶0030); 
identify three-dimensional locations of the projected pattern of light based on agreements of the two or more cameras on there being the projected pattern of light by projector rays at certain intersections (i.e. it may be desirable to only intersect rays from the images and point clouds associated with the two image sensors- ¶0031); and 
use the identified three-dimensional locations to generate a digital three- dimensional model of the intraoral surface (i.e. dental imaging technique uses a structured light pattern digitizing method combined with photogrammetry to determine a 3D model of an object- ¶0016).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mark S. Quadling et al. [US 20080101688 A1- already of record, hereafter Mark; and incorporated by reference Mark S. Quadling et al. (US 7184150 B2- already of record) hereafter Mark’ and Richard Hartley et al. (Multiple View Geometry in Computer Vision)] in view of Alexander Hack et al. [US 20140302452 A1] and further in view of Srinivasa Narasimhan et al. [US 20190015177 A1].
Regarding claim 9, Mark and Hack teach all the limitations of claim 1.
However, Mark and Hack do not teach explicitly:
wherein each of the one or more structured light projectors has a field of illumination of about 45 degrees to about 120 degrees, and wherein each of the two or more cameras has a field of view of about 45 degrees to about 120 degrees.
In the same field of endeavor, Srinivasa teaches:
	wherein each of the one or more structured light projectors has a field of illumination of about 45 degrees to about 120 degrees, and wherein each of the two or more cameras has a field of view of about 45 degrees to about 120 degrees (i.e. FIG. 6 shows a sensing unit 600 for providing depth information using stereo one-dimensional sensors in the configuration shown. Sensing unit 600 consists primarily of two one-dimensional sensors fitted with wide-angle lenses 602a and 602b respectively, effectively covering a 120° field-of-view. The field-of-view is illuminated by two lasers 604a and 604b each covering approximately 60° of the 120° field-of-view- ¶0060).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Hack with the teachings of Srinivasa to provide a wide-angle field-of-view without distortion (Srinivasa- ¶0088).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mark S. Quadling et al. [US 20080101688 A1- already of record, hereafter Mark; and incorporated by reference Mark S. Quadling et al. (US 7184150 B2- already of record) hereafter Mark’ and Richard Hartley et al. (Multiple View Geometry in Computer Vision)] in view of Alexander Hack et al. [US 20140302452 A1] and further in view of Stephan Reichelt et al [US 20100296143 A1].
Regarding claim 10, Mark and Hack teach all the limitations of claim 1.
However, Mark and Hack do not teach explicitly:
wherein the pattern generating optical element is configured to utilize at least one of diffraction or refraction to generate the pattern of light, and wherein the pattern generating optical element has a light throughput efficiency of at least 90%.
In the same field of endeavor, Stephan teaches:
wherein the pattern generating optical element is configured to utilize at least one of diffraction or refraction (i.e. a diffractive optical element (DOE) is a transmissive or reflective substrate which carries a periodic microstructure which shapes the coherent light of a propagating wave using the effect of light diffraction. Due to different wavelengths in the propagating light wave, local phase modulations are created at the periodic microstructures as light waves propagate, thus generating an interference pattern- ¶0021) to generate the pattern of light (i.e. Diffractive optical elements are particularly suited for an illumination of light modulator means which require light which is capable of generating interference- ¶0042), and wherein the pattern generating optical element has a light throughput efficiency of at least 90%(i.e. The diffractive optical elements described above realise diffraction efficiencies in a range of between 95 and 99 percent for the selected discrete wavelengths- ¶0047).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Hack with the teachings of Stephan to realize novel beam forming properties (Stephan- ¶0046).

Regarding claim 12, Mark and Hack teach all the limitations of claim 1.
However, Mark and Hack do not teach explicitly:
wherein the pattern generating optical element comprises a diffractive optical element (DOE).
In the same field of endeavor, Stephan teaches:
wherein the pattern generating optical element comprises a diffractive optical element (DOE) (i.e. a diffractive optical element (DOE) is a transmissive or reflective substrate which carries a periodic microstructure which shapes the coherent light of a propagating wave using the effect of light diffraction. Due to different wavelengths in the propagating light wave, local phase modulations are created at the periodic microstructures as light waves propagate, thus generating an interference pattern- ¶0021).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Hack with the teachings of Stephan to realize novel beam forming properties (Stephan- ¶0046).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mark S. Quadling et al. [US 20080101688 A1- already of record, hereafter Mark; and incorporated by reference Mark S. Quadling et al. (US 7184150 B2- already of record) hereafter Mark’ and Richard Hartley et al. (Multiple View Geometry in Computer Vision)] in view of Alexander Hack et al. [US 20140302452 A1] and further in view of Daisuke Kotake et al. [US 20100328682 A1].
Regarding claim 11, Mark and Hack teach all the limitations of claim 1.
However, Mark and Hack do not teach explicitly:
further comprising: at least one uniform light projector configured to project white light onto the intraoral surface, wherein at least one of the two or more cameras is configured to capture two-dimensional color images of the intraoral surface using illumination from the uniform light projector.
In the same field of endeavor, Daisuke teaches:
further comprising: at least one uniform light projector configured to project white light onto the intraoral surface, wherein at least one of the two or more cameras is configured to capture two-dimensional color images of the intraoral surface using illumination from the uniform light projector (i.e. the illumination pattern need only be changed so as to irradiate that region with, for example, uniform white light- ¶0108).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Mark and Hack with the teachings of Daisuke in case sufficient brightness cannot be obtained by means of ambient light (Daisuke- ¶0058).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas Allin Højgaard et al. WO2013156530A1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488